                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

MVT SERVICES, LLC d/b/a MESILLA                    §
VALLEY TRANSPORTATION,                             §
                                                   §
       Plaintiff,                                  §
                                                   §
vs.                                                §       Case No. 2:18-cv-01128 GJF/KRS
                                                   §
GREAT WEST CASUALTY COMPANY,                       §
                                                   §
       Defendant.                                  §

 ORDER GRANTING THIRD JOINT MOTION TO MODIFY SCHEDULING ORDER

       The Court, having considered Plaintiff MVT Services, LLC and Defendant Great West

Casualty Company’s Third Joint Motion to Modify Scheduling Order (Doc. 201), finds that the

Motion should be GRANTED.

       IT IS THEREFORE ORDERED that the current and unexpired deadlines set in the Court’s

January 27, 2021 Amended Scheduling Order (Doc. 172), are extended as follows:

               (a)     Termination of discovery:          August 31, 2021;

               (b)     Motions relating to discovery:     September 20, 2021;

               (c)     All other motions:                 September 30, 2021;

               (d)     Pretrial order:   Plaintiff to Defendant by:   October 19, 2021;

               (e)     Pretrial order:   Defendant to Court by:       November 2, 2021.




                                                        KEVIN R. SWEAZEA
                                                        UNITED STATES MAGISTRATE JUDGE




Civil Action No. 2:18-cv-01128-GJF-KRS
Order Extending Deadlines
Page 1
